DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                   SENTECH EAS CORPORATION,
                           Appellant,

                                   v.

                          SAUL POZENSKY,
                             Appellee.

                             No. 4D17-2288

                             [May 17, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barbara Anne McCarthy, Judge; L.T. Case No. CACE-
16-013162.

  Daniel M. Schwarz of Cole, Scott & Kissane, P.A., Plantation, for
appellant.

   Jason Ari Smith and Michael P. Hamaway of Mombach, Boyle, Hardin
& Simmons, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and KLINGENSMITH, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.